 J.B. HUNT TRANSPORT 343J.B. Hunt Transport, Inc. and Teamsters Local Union No. 17 a/w International Brotherhood of Team-sters, AFLŒCIO. Case 4ŒCAŒ29035 June 22, 2001 SUPPLEMENTAL ORDER The Board™s Decision and Order in this matter issued on May 23, 2001.1  The Board considered Respondent™s timely filed exceptions and the General Counsel™s an-swering brief timely filed on May 16, 2001.  Although Section 102.46(h) of the Board™s Rules and Regulations provides the parties with an opportunity to file a reply brief within 14 days from the due date for answering briefs, the Board™s decision issued only 7 days following the filing of the answering brief.  Respondent, on June 1, 2001, filed a motion to set aside Decision and Order pending submission and consideration of Respondent™s reply brief.                                                                                                                      1  334 NLRB 89. It is clear that the Board™s Rules provide all parties a right to file a reply brief to an answering brief and that such a brief can be filed anytime within 14 days of the due date for the answering brief.  Respondent here did not waive that right.  Therefore, the May 23, 2001 deci-sion issued prematurely and must be set aside.  Accord-ingly, Respondent™s motion is granted and the Board decision reported at 334 NLRB 89 is vacated for all pur-poses, including precedential effect.2 In the event any party desires to file a reply brief to the counsel for the General Counsel™s answering brief, such reply briefs are due in Washington, D.C., within 14 days from the date of this decision.  By Direction of the Board.   2  See Caterpillar, Inc., 332 NLRB 1116 (2000).  334 NLRB No. 54 